Filed 7/15/16 P. v. Madrid CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D069317

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCE208140)

MARIO RICHARD MADRID,

         Defendant and Appellant.


         APPEAL from a postjudgment order of the Superior Court of San Diego County,

David J. Danielsen, Judge. Affirmed.

         Gary V. Crooks, under appointment by the Court of Appeal for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.



                                                 INTRODUCTION

         In 2000, Mario Richard Madrid pleaded guilty to second degree burglary of a

vehicle (Pen. Code, § 459) and admitted having a prior strike conviction (Pen. Code,
§§ 667, subds. (b)-(i), 1170.12). The trial court sentenced him to a stipulated sentence of

two years and eight months in prison.

       In 2015, Madrid filed a petition under Penal Code section 1170.18, which was

enacted as part of the Safe Neighborhoods and Schools Act (Proposition 47), to reduce

his vehicle burglary conviction from a felony to a misdemeanor. (See Voter Information

Guide, Gen. Elec. (Nov. 4, 2014) text of Prop. 47, § 1, p. 70.) The court denied the

petition, finding a vehicle burglary conviction is not eligible for resentencing under

Proposition 47.

       Madrid appeals. His appointed appellate counsel filed a brief requesting we

independently review the record for error. (See People v. Wende (1979) 25 Cal.3d 436,

441-442.) Having done so and having identified no reasonably arguable appellate issues,

we affirm the order.

                                     BACKGROUND

       There is no transcript of Madrid's guilty plea or sentencing hearing. A 2005

probation report described the relevant facts underlying Madrid's vehicle burglary

conviction as follows: "A witness saw the defendant and a male companion break into a

vehicle and remove property from it. The witness followed the men's vehicle and

directed the police to [its] location. Police officers conducted a felony hot stop of the

vehicle and detained the defendant and his companion. … A green bag containing

books[,] which the victim subsequently identified as his property, was found in the

vehicle driven by the defendant's companion."



                                              2
                                      DISCUSSION

       Madrid's appointed appellate counsel filed a brief summarizing the facts and

proceedings below. Counsel presented no argument for reversal and instead requested

we review the record for error as mandated by People v. Wende, supra, 25 Cal.3d at

pages 441-442.

       To aid our review, and consistent with Anders v. California (1976) 386 U.S. 738,

744, counsel identified one possible appellate issue: whether Proposition 47's

resentencing provisions apply to Madrid's vehicle burglary conviction because vehicle

burglary is analogous to shoplifting. (But see People v. Acosta (2015) 242 Cal.App.4th

521, 526-528 [vehicle burglary and attempted vehicle burglary are not included in the list

of offenses Proposition 47 reduced to misdemeanors; vehicle burglary does not qualify as

petty theft under Pen. Code, § 490.2; vehicle burglary does not qualify as shoplifting

under Pen. Code, § 459.5; and the equal protection clause does not require vehicle

burglary to receive the same treatment as vehicle theft under Proposition 47].)

       We granted Madrid permission to file a supplemental brief on his own behalf. He

did not do so.

       As requested by counsel, we reviewed the record for error and did not find any

reasonably arguable appellate issues. Madrid has been competently represented by

counsel in this appeal.




                                             3
                                DISPOSITION

    The order is affirmed.




                                              MCCONNELL, P. J.

WE CONCUR:




                    NARES, J.




                O'ROURKE, J.




                                     4